
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 18
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2011
			Mr. Webb (for himself
			 and Mr. Corker) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		Prohibiting the deployment, establishment,
		  or maintenance of a presence of units and members of the United States Armed
		  Forces on the ground in Libya, and for other purposes.
	
	
		Whereas the President has not sought, and Congress has not
			 provided, authorization for the introduction or continued involvement of the
			 United States Armed Forces in Libya; and
		Whereas Congress has the constitutional prerogative to
			 withhold funding for any unauthorized use of the United States Armed Forces,
			 including for unauthorized activities regarding Libya: Now, therefore, be
			 it
		
	
		1.Statements of
			 policyCongress makes the
			 following statements of policy:
			(1)The United States
			 Armed Forces shall be used exclusively to defend and advance the national
			 security interests of the United States.
			(2)The President has
			 failed to provide Congress with a compelling rationale based upon United States
			 national security interests for current United States military activities
			 regarding Libya.
			(3)The President shall not deploy, establish,
			 or maintain the presence of units and members of the United States Armed Forces
			 on the ground in Libya unless the purpose of the presence is limited to the
			 immediate personal defense of United States Government officials (including
			 diplomatic representatives) or to rescuing members of the United States Armed
			 Forces from imminent danger.
			2.Prohibition on
			 United States ground combat presence in LibyaNo funds appropriated or otherwise made
			 available for the Department of Defense may be obligated or expended for the
			 purpose of—
			(1)deploying units
			 or members of the United States Armed Forces on to the ground of Libya for the
			 purposes of engaging in ground combat operations, unless the purpose of such
			 deployment is limited solely to rescuing members of the United States Armed
			 Forces from imminent danger;
			(2)awarding a
			 contract to a private security contractor to conduct any activity on the ground
			 of Libya; or
			(3)otherwise
			 establishing or maintaining any presence of units or members of the United
			 States Armed Forces or private security contractors on the ground of Libya,
			 unless the purpose of such presence is limited to the immediate personal
			 defense of United States Government officials (including diplomatic
			 representatives) or to rescuing members of the United States Armed Forces from
			 imminent danger.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the President
			 should request authorization from Congress for the continuation of United
			 States involvement in ongoing NATO activities in Libya; and
			(2)Congress should
			 fully debate and consider such request in an expeditious manner.
			4.Transmittal of
			 executive branch information relating to Operation Odyssey Dawn and Operation
			 Unified ProtectorNot later
			 than 14 days after the date of the enactment of this joint resolution, the
			 Secretary of State, the Secretary of Defense, and the Attorney General shall
			 each transmit to Congress a copy of any official document, record, memo,
			 correspondence, or other communication in the possession of such official that
			 was created on or after February 15, 2011, and refers or relates to—
			(1)consultation or
			 communication with Congress regarding the employment or deployment of the
			 United States Armed Forces for Operation Odyssey Dawn or NATO Operation Unified
			 Protector; or
			(2)the War Powers
			 Resolution and Operation Odyssey Dawn or Operation Unified Protector.
			5.Report to
			 Congress
			(a)Report
			 requiredNot later than 14
			 days after the date of the enactment of this joint resolution, the President
			 shall submit to Congress a report describing in detail United States security
			 interests and objectives, and the activities of United States Armed Forces, in
			 Libya since March 19, 2011, including a description of the following:
				(1)The President’s
			 justification for not seeking authorization by Congress for the use of military
			 force in Libya.
				(2)United States
			 political and military objectives regarding Libya, including the relationship
			 between the intended objectives and the operational means being employed to
			 achieve them.
				(3)Changes in United
			 States political and military objectives following the assumption of command by
			 the North Atlantic Treaty Organization (NATO).
				(4)Differences
			 between United States political and military objectives regarding Libya and
			 those of other NATO member states engaged in military activities.
				(5)The specific
			 commitments by the United States to ongoing NATO activities regarding
			 Libya.
				(6)The anticipated
			 scope and duration of continued United States military involvement in support
			 of NATO activities regarding Libya.
				(7)The costs of
			 United States military, political, and humanitarian efforts concerning Libya as
			 of June 3, 2011.
				(8)The total
			 projected costs of United States military, political, and humanitarian efforts
			 concerning Libya.
				(9)The impact on
			 United States activities in Iraq and Afghanistan.
				(10)The role of the
			 United States in the establishment of a political structure to succeed the
			 current Libyan regime.
				(11)An assessment of
			 the current military capacity of opposition forces in Libya.
				(12)An assessment of
			 the ability of opposition forces in Libya to establish effective military and
			 political control of Libya and a practicable timetable for accomplishing these
			 objectives.
				(13)An assessment of
			 the consequences of a cessation of United States military activities on the
			 viability of continued NATO operations regarding Libya and on the continued
			 viability of groups opposing the Libyan regime.
				(14)The composition
			 and political agenda of the Interim Transitional National Council (ITNC) and
			 its representation of the views of the Libyan people as a whole.
				(15)The criteria to
			 be used to determine United States recognition of the ITNC as the
			 representative of the Libyan people, including the role of current and former
			 members of the existing regime.
				(16)Financial
			 resources currently available to opposition groups and United States plans to
			 facilitate their access to seized assets of the Libyan regime and proceeds from
			 the sale of Libyan petroleum.
				(17)The relationship
			 between the ITNC and the Muslim Brotherhood, the members of the Libyan Islamic
			 Fighting Group, al-Qaeda, Hezbollah, and any other group that has promoted an
			 agenda that would negatively impact United States interests.
				(18)Weapons acquired
			 for use, and operations initiated, in Libya by the Muslim Brotherhood, the
			 members of the Libyan Islamic Fighting Group, al-Qaeda, Hezbollah, and any
			 other group that has promoted an agenda that would negatively impact United
			 States interests.
				(19)The status of the
			 20,000 MANPADS cited by the Commander of the United States Africa Command, as
			 well as Libya’s SCUD–Bs and chemical munitions, including mustard gas.
				(20)Material,
			 communication, coordination, financing and other forms of support between and
			 among al-Qaeda operatives, its affiliates, and supporters in Yemen, the Horn of
			 Africa, and North Africa.
				(21)Contributions by
			 Jordan, the United Arab Emirates, Qatar, and other regional states in support
			 of NATO activities in Libya.
				(b)FormThe
			 report required by this section shall be submitted in unclassified form, but
			 may include a classified annex.
			
